DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-21 are pending in this Office Action.
Claims 22-25 are cancelled.

Response to Arguments
Applicant's arguments filed in the amendment filed 12/17/2021, have been fully considered but they are moot in view of new grounds of rejections. The reasons are set forth below.

Drawings
The formal drawings received on 12/12/2018 have been entered.

Claim Interpretation - 35 USC § 101
The applicant’s published specification, in paragraph [0204] states that “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se ….” Additionally, the applicant argues on page 10 of the remarks dated 10/08/2020 that the computer readable storage medium is to be 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 8, and 15 recite “selected memory is included in the plurality of memories of the Coordination Namespace” is not disclosed by the applicant specification. Rather, the applicant’s published specification, in paragraph [0091], discloses “Coordination Namespace located in a distributed manner across all or subset of the memory elements of the system.” The applicant’s specification does not disclose 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “selected memory is included in the plurality of memories of the Coordination Namespace,” which is indefinite. The applicant’s specification does not disclose that the memory is included in the Coordination Namespace, instead it discloses that the memory includes the Coordination Namespace.
The term “local node” in claims 1, 8, and 15 is a relative term which renders the claim indefinite. The term “local node” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3, 10, and 17 recite the limitation "the transmitting …."  There is insufficient antecedent basis for this limitation in the claim.

First Set of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 10-12, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), and further in view of Davis et al. (Pub. No.: US 2020/0159449, hereinafter, “Davis”) and Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”).
Claim 1 (similar claims 8, 15). Viswanathan teaches:
A method that coordinates workflow between a plurality of nodes that include a local node and one or more remote nodes, wherein each of the plurality of nodes is an information handling system that includes a processor and a memory accessible by the processor, – in paragraphs [0015], [0066], [0067], Fig. 1 Hosts 110-112 and management system 170 may each comprise communication interfaces, network interfaces, processing systems, computer systems, microprocessors, storage systems, storage media, or some other processing devices or software systems, and can be distributed among multiple devices. Persistent data storage 160 may reside on any computing system or systems that can include communication interfaces, network interfaces, processing systems, computer systems, microprocessors, storage systems, storage media, or some other processing devices or software systems, and can be distributed among multiple devices. Hosts 110-112, management system 170, and persistent data storage 160 may communicate using network 150.)
the method comprising: receiving a location suggestion at a provider application, wherein the location suggestion corresponds to a preferred node from the plurality of nodes that are interconnected by a computer network; and – in paragraphs [0015], [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system. Hosts 110-112, management system 170, and persistent data storage 160 may communicate using network 150.)

Viswanathan does not explicitly teach:
where a named data element should be stored in a Coordination Namespace that is stored in the plurality of memories distributed amongst the plurality of nodes; and creating, by the provider application, a data corresponding to the named data element.
However, Bakre teaches:
where a named data element should be stored in a Coordination Namespace that is stored in the plurality of memories distributed amongst the plurality of nodes; and – in paragraphs [0028], [0070], Fig. 1 (The read request from client 111 includes a first data identifier in the unified namespace. A database used in translating data identifiers to and from the unified namespace is distributed across multiple gateway systems.)
creating, by the provider application, a data corresponding to the named data element, – in paragraphs [0028]-[0031], Fig. 1 (The first data identifier in this example uniquely identifies the object (e.g., an object, file, or block). the unified namespace identifiers include block-level identifiers, file-level identifiers, and/or object identifiers. In the embodiments of FIG. 2A, the unified namespace identifiers are file-level identifiers. Commonly, a file-level namespace identifier includes a filename suffix and a path prefix that indicates a directory structure in which the data corresponding to the filename is said to reside. Gateway 120 receives the read request and determines a particular storage system 130-133 to which to send the read request.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan with Bakre to include where a named data element should be stored in a Coordination Namespace that is stored in the plurality of memories distributed amongst the plurality of nodes; and creating, by the provider application, a data corresponding to the named data element, as taught by 

Combination of Viswanathan and Bakre does not explicitly teach:
wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node.
However, Davis teaches:
wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node – in paragraph [0126] (In the case where it is determined that the data is currently encached, the memcached client library on Node A directly access the remote cached data from Node B's memory address space (e.g., memory address space of Node B's memcached server functionality). The memcached client library then returns the data to the requesting web server on Node A.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan and Bakre with Davis to include wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node, as taught by Davis, in paragraph [0001], to provide server functionality in a cluster of data processing nodes such as for allowing access to cached information from one or more data processing nodes within a cluster of data processing nodes.

Combination of Viswanathan, Bakre, and Davis does not explicitly teach:
wherein the selected memory is included in the plurality of memories of the Coordination Namespace.
However, Meyerzon teaches:
wherein the selected memory is included in the plurality of memories of the Coordination Namespace. – on lines 59-63 in column 14 (These objects are all visible in a global namespace that associates the name of the object with its location in memory. When the invention is practiced in a distributed system the global namespace is referred to as a distributed namespace.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, and Davis with Meyerzon to include wherein the selected memory is included in the plurality of memories of the Coordination Namespace, as taught by Meyerzon, on lines 39-43 column 8, to provide a distributed namespace through which objects can discover and connect to other objects on the various computers connected to the computer network.

Claim 3 (similar claims 10, 17). Combination of Viswanathan, Bakre, Davis, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 

Bakre further teaches:
wherein the transmitting is performed by a Coordination Namespace server that manages the Coordination Namespace – in paragraphs [0028]-[0031], Fig. 1 first data identifier in this example uniquely identifies the object (e.g., an object, file, or block). the unified namespace identifiers include block-level identifiers, file-level identifiers, and/or object identifiers. In the embodiments of FIG. 2A, the unified namespace identifiers are file-level identifiers. Commonly, a file-level namespace identifier includes a filename suffix and a path prefix that indicates a directory structure in which the data corresponding to the filename is said to reside. Gateway 120 receives the read request and determines a particular storage system 130-133 to which to send the read request.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Davis, and Meyerzon with Bakre to include wherein the transmitting is performed by a Coordination Namespace server that manages the Coordination Namespace, as taught by Bakre, in paragraph [0004], to provide namespace techniques that does not encounter problems of scale when the number of storage systems and namespaces grows.

Claim 4 (similar claims 11, 18). Combination of Viswanathan, Bakre, Davis, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Viswanathan teaches:
further comprising: performing a usage analysis on the named data element; and determining the preferred node based on a result of the usage analysis – in paragraph [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system.) 

Claim 5 (similar claims 12, 19). Combination of Viswanathan, Bakre, Davis, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Viswanathan teaches:
wherein the location suggestion identifies a suggested node from the plurality of nodes and wherein the selected node is the suggested node – in paragraph [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system.)

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), further in view of Davis et al. (Pub. No.: US 2020/0159449, hereinafter, “Davis”), Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”), and Lal, Sunil (Pub. No.: US 2013/0311574, hereinafter, “Lal”).
Claim 2 (similar claims 9, 16). Combination of Viswanathan, Bakre, Davis, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s).

Combination of Viswanathan, Bakre, Davis, and Meyerzon does not explicitly teach:
further comprising: transmitting the data to one or more consumer applications, wherein at least one of the consumer applications is running on one of the remote nodes.
However, Lal teaches:
further comprising: transmitting the data to one or more consumer applications, wherein at least one of the consumer applications is running on one of the remote nodes. – in paragraph [0019] (An event producer is an executing application that produces software events (messages). An event listener/consumer is an application service running in a remote machine that has registered itself with the event producer and which listens and responds to the events generated by the event producer. Thus, in order for the event consumer 135 to process events produced by the event producer 145 a connection between the devices is first established. To establish the connection, either the event producer 145 or the event consumer 135 initiates communication.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, Davis, and Meyerzon with Lal to include further comprising: transmitting the data to one or more consumer .

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), and further in view of Davis et al. (Pub. No.: US 2020/0159449, hereinafter, “Davis”), Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”), and McKeeth et al. (Patent No.: US 6,327,707, hereinafter, “McKeeth”).
Claim 6 (similar claims 13, 20). Combination of Viswanathan, Bakre, Davis, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Viswanathan teaches:
wherein the location suggestion identifies a suggested node from the plurality of nodes – in paragraph [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system.)

Combination of Viswanathan, Bakre, Davis, and Meyerzon does not explicitly teach:
wherein the selected node is a different node than the suggested node
However, McKeeth teaches:
wherein the selected node is a different node than the suggested node – on lines 43-45 in column 4 (The user can accept the suggested storage location, provide a preferred location, or decline to use a storage location.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, Davis, and Meyerzon with McKeeth to include wherein the selected node is a different node than the suggested node, as taught by McKeeth, on lines 43-45 in column 4, to provide an ability to override a suggested storage location for storing data.

Claim(s) 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), and further in view of Davis et al. (Pub. No.: US 2020/0159449, hereinafter, “Davis”), Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”), and Webman et al. (Pub. No.: US 2014/0195847, hereinafter, “Webman”).
Claim 7 (similar claims 14, 21). Combination of Viswanathan, Bakre, Davis, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Viswanathan, Bakre, Davis, and Meyerzon does not explicitly teach:
wherein the location suggestion is included in a read request received from at least one of the consumer applications.
However, Webman teaches:
wherein the location suggestion is included in a read request received from at least one of the consumer applications – in paragraph [0070] (The storage consumer application 105 issues a read command that is received by the local storage consumer module 106.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, Davis, and Meyerzon with Webman to include wherein the location suggestion is included in a read request received from at least one of the consumer applications, as taught by Webman, in paragraph [0001], to manage data of a plurality of different storage consumer applications.

Second Set of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 10-12, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), and further in view of Bolkhovitin, Vladislav (Pub. No.: US 2018/0341547, hereinafter, “Bolkhovitin”) and Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”).
Claim 1 (similar claims 8, 15). Viswanathan teaches:
A method that coordinates workflow between a plurality of nodes that include a local node and one or more remote nodes, wherein each of the plurality of nodes is an information handling system that includes a processor and a memory accessible by the processor, – in paragraphs [0015], [0066], [0067], Fig. 1 Hosts 110-112 and management system 170 may each comprise communication interfaces, network interfaces, processing systems, computer systems, microprocessors, storage systems, storage media, or some other processing devices or software systems, and can be distributed among multiple devices. Persistent data storage 160 may reside on any computing system or systems that can include communication interfaces, network interfaces, processing systems, computer systems, microprocessors, storage systems, storage media, or some other processing devices or software systems, and can be distributed among multiple devices. Hosts 110-112, management system 170, and persistent data storage 160 may communicate using network 150.)
the method comprising: receiving a location suggestion at a provider application, wherein the location suggestion corresponds to a preferred node from the plurality of nodes that are interconnected by a computer network; and – in paragraphs [0015], [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system. Hosts 110-112, management system 170, and persistent data storage 160 may communicate using network 150.)

Viswanathan does not explicitly teach:
where a named data element should be stored in a Coordination Namespace that is stored in the plurality of memories distributed amongst the plurality of nodes; and creating, by the provider application, a data corresponding to the named data element.
However, Bakre teaches:
where a named data element should be stored in a Coordination Namespace that is stored in the plurality of memories distributed amongst the plurality of nodes; and – in paragraphs [0028], [0070], Fig. 1 (The read request from client 111 includes a first data identifier in the unified namespace. A database used in translating data identifiers to and from the unified namespace is distributed across multiple gateway systems.)
creating, by the provider application, a data corresponding to the named data element, – in paragraphs [0028]-[0031], Fig. 1 (The first data identifier in this example uniquely identifies the object (e.g., an object, file, or block). the unified namespace identifiers include block-level identifiers, file-level identifiers, and/or object identifiers. In the embodiments of FIG. 2A, the unified namespace identifiers are file-level identifiers. Commonly, a file-level namespace identifier includes a filename suffix and a path prefix that indicates a directory structure in which the data corresponding to the filename is said to reside. Gateway 120 receives the read request and determines a particular storage system 130-133 to which to send the read request.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan with Bakre to include where a named data element should be stored in a Coordination Namespace that is stored in the plurality of memories distributed amongst the plurality of nodes; and creating, by the provider application, a data corresponding to the named data element, as taught by 

Combination of Viswanathan and Bakre does not explicitly teach:
wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node.
However, Bolkhovitin teaches:
wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred node – in paragraphs [0077], [0083] (Main controller 130 is further coupled to data storage devices 120. During a write operation, after a host command is received and translated, and a storage buffer 150 is allocated, main controller 130 performs a direct transfer of data from the Host Buffer 115 to the allocated storage buffer 150 using RDMA. A read command is received (502) from a host computer system (e.g., a host 110, FIG. 1A), or a host command queue, to read data from a non-volatile memory-based data storage device 120. The read command specifies one or more memory addresses, corresponding to storage locations in the data storage device 120, from which data is to be read.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan and Bakre with Bolkhovitin to include wherein the local node can directly access, over the computer network, the data corresponding to the named data element from a selected memory of the preferred 

Combination of Viswanathan, Bakre, and Bolkhovitin does not explicitly teach:
wherein the selected memory is included in the plurality of memories of the Coordination Namespace.
However, Meyerzon teaches:
wherein the selected memory is included in the plurality of memories of the Coordination Namespace. – on lines 59-63 in column 14 (These objects are all visible in a global namespace that associates the name of the object with its location in memory. When the invention is practiced in a distributed system the global namespace is referred to as a distributed namespace.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, and Bolkhovitin with Meyerzon to include wherein the selected memory is included in the plurality of memories of the Coordination Namespace, as taught by Meyerzon, on lines 39-43 column 8, to provide a distributed namespace through which objects can discover and connect to other objects on the various computers connected to the computer network.

Claim 3 (similar claims 10, 17). Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 

Bakre further teaches:
wherein the transmitting is performed by a Coordination Namespace server that manages the Coordination Namespace – in paragraphs [0028]-[0031], Fig. 1 (The first data identifier in this example uniquely identifies the object (e.g., an object, file, or block). the unified namespace identifiers include block-level identifiers, file-level identifiers, and/or object identifiers. In the embodiments of FIG. 2A, the unified namespace identifiers are file-level identifiers. Commonly, a file-level namespace identifier includes a filename suffix and a path prefix that indicates a directory structure in which the data corresponding to the filename is said to reside. Gateway 120 receives the read request and determines a particular storage system 130-133 to which to send the read request.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bolkhovitin, and Meyerzon with Bakre to include wherein the transmitting is performed by a Coordination Namespace server that manages the Coordination Namespace, as taught by Bakre, in paragraph [0004], to provide namespace techniques that does not encounter problems of scale when the number of storage systems and namespaces grows.

Claim 4 (similar claims 11, 18). Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Viswanathan teaches:
further comprising: performing a usage analysis on the named data element; and determining the preferred node based on a result of the usage analysis – in paragraph [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system.) 

Claim 5 (similar claims 12, 19). Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Viswanathan teaches:
wherein the location suggestion identifies a suggested node from the plurality of nodes and wherein the selected node is the suggested node – in paragraph [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system.)

Claim(s) 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), further in view of Bolkhovitin, Vladislav (Pub. No.: US 2018/0341547, hereinafter, “Bolkhovitin”), Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”), and Lal, Sunil (Pub. No.: US 2013/0311574, hereinafter, “Lal”).
Claim 2 (similar claims 9, 16). Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s).

Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon does not explicitly teach:
further comprising: transmitting the data to one or more consumer applications, wherein at least one of the consumer applications is running on one of the remote nodes.
However, Lal teaches:
further comprising: transmitting the data to one or more consumer applications, wherein at least one of the consumer applications is running on one of the remote nodes. – in paragraph [0019] (An event producer is an executing application that produces software events (messages). An event listener/consumer is an application service running in a remote machine that has registered itself with the event producer and which listens and responds to the events generated by the event producer. Thus, in order for the event consumer 135 to process events produced by the event producer 145 a connection between the devices is first established. To establish the connection, either the event producer 145 or the event consumer 135 initiates communication.)
.

Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), and further in view of Bolkhovitin, Vladislav (Pub. No.: US 2018/0341547, hereinafter, “Bolkhovitin”), Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”), and McKeeth et al. (Patent No.: US 6,327,707, hereinafter, “McKeeth”).
Claim 6 (similar claims 13, 20). Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 
Viswanathan teaches:
wherein the location suggestion identifies a suggested node from the plurality of nodes – in paragraph [0031] (An administrator may define the directories and files that should be stored locally on the host or remotely on the persistent storage system. The management system of the computing environment may suggest files or directories that are often written to as part of the execution virtual node to be stored in the persistent storage system.)

Combination of Viswanathan, Viswanathan, Bakre, Bolkhovitin, and Meyerzon does not explicitly teach:
wherein the selected node is a different node than the suggested node
However, McKeeth teaches:
wherein the selected node is a different node than the suggested node – on lines 43-45 in column 4 (The user can accept the suggested storage location, provide a preferred location, or decline to use a storage location.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, Bolkhovitin, and Meyerzon with McKeeth to include wherein the selected node is a different node than the suggested node, as taught by McKeeth, on lines 43-45 in column 4, to provide an ability to override a suggested storage location for storing data.

Claim(s) 7, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Viswanathan et al. (Pub. No.: US 2020/0125381, hereinafter, “Viswanathan”) in view of Bakre et al. (Pub. No.: US 2015/0242454, hereafter, “Bakre”), and further in view of Bolkhovitin, Vladislav (Pub. No.: US 2018/0341547, hereinafter, “Bolkhovitin”), Meyerzon et al. (Patent No.: US 6,199,081, hereinafter, “Meyerzon”), and Webman et al. (Pub. No.: US 2014/0195847, hereinafter, “Webman”).
Claim 7 (similar claims 14, 21). Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon teaches The method of claim 1 – refer to the indicated claim for reference(s). 

Combination of Viswanathan, Bakre, Bolkhovitin, and Meyerzon does not explicitly teach:
wherein the location suggestion is included in a read request received from at least one of the consumer applications.
However, Webman teaches:
wherein the location suggestion is included in a read request received from at least one of the consumer applications – in paragraph [0070] (The storage consumer application 105 issues a read command that is received by the local storage consumer module 106.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Viswanathan, Bakre, Bolkhovitin, and Meyerzon with Webman to include wherein the location suggestion is included in a read request received from at least one of the consumer applications, as taught by Webman, in paragraph [0001], to manage data of a plurality of different storage consumer applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449